
	

114 SRES 149 ATS: Recognizing the importance and inspiration of the Hubble Space Telescope.
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 149
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2015
			Mr. Rubio (for himself and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance and inspiration of the Hubble Space Telescope.
	
	
 Whereas the launch of the Hubble Space Telescope on April 24, 1990, from the Kennedy Space Center marked a historic moment in space discovery and observation;
 Whereas the National Aeronautics and Space Administration designed, built, and placed the Hubble Space Telescope into orbit;
 Whereas the Space Shuttle Discovery transported the Hubble Space Telescope on the STS-31 mission and placed the Telescope into orbit at 380 statute miles;
 Whereas the crew on the Space Shuttle Discovery consisted of Commander Loren J. Shriver, Pilot Charles F. Bolden, Jr., Mission Specialist Bruce McCandless II, Mission Specialist Kathryn D. Sullivan, and Mission Specialist Steven A. Hawley;
 Whereas the Hubble Space Telescope weighed more than 24,000 pounds at launch, currently weighs 27,000 pounds following the final servicing mission in 2009, and measures more than 43 feet in length;
 Whereas the Hubble Space Telescope orbits the Earth at 17,000 miles per hour and has completed more than 3,000,000,000 miles of orbit around the Earth;
 Whereas the Hubble Space Telescope continues to provide more than 10 Terabytes of data annually and has been heralded as one of the most productive scientific instruments known to man;
 Whereas the spirit of discovery, innovation, and exploration is enshrined in the productivity of the Hubble Space Telescope; and
 Whereas the Hubble Space Telescope has made significant advancements and discoveries in planetary sciences, cosmology, and galactic sciences: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the National Aeronautics and Space Administration on the 25th anniversary of the Hubble Space Telescope launch;
 (2)recognizes the scientists, crew, engineers, and staff who contributed to the success of the Hubble Space Telescope;
 (3)notes the significance of the discoveries and contributions to science of the Hubble Space Telescope as well as the subsequent innovations that were derived from the data collected from the Hubble Space Telescope; and
 (4)acknowledges that the Hubble Space Telescope has captured images from and answered questions about space and has inspired generations of young people to go into the fields of science, technology, engineering, mathematics, and research.
